STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 17, 2018
               Plaintiff-Appellee,

v                                                                  No. 335995
                                                                   Wayne Circuit Court
MARCUS ROBINSON,                                                   LC Nos. 76-001169-02-FC
                                                                           76-001188-04-FC
               Defendant-Appellant.


Before: CAMERON, P.J., and JANSEN and O’CONNELL, JJ.

PER CURIAM.

       Defendant appeals the trial court’s order denying his motion for relief from judgment.
Because the relief defendant seeks is a meaningful opportunity for parole and defendant was
paroled from prison after this Court granted his application, we dismiss this appeal as moot.

        In 1976, defendant pleaded guilty to armed robbery, MCL 750.529, and first-degree
criminal sexual conduct, MCL 750.520b, for offenses committed as a 17-year-old juvenile in two
different cases. The trial court sentenced defendant to paroleable life imprisonment in each case.
After he was sentenced, defendant was repeatedly denied the opportunity for parole, and his prior
attempts to obtain appellate relief have been unsuccessful. See People v Robinson, unpublished
order of the Court of Appeals, entered September 4, 2002 (Docket No. 240525); People v
Robinson, unpublished order of the Court of Appeals, entered June 1, 1994 (Docket No.
170119); People v Robinson, unpublished order of the Court of Appeals, entered April 18, 1989
(Docket No. 112784).

        In 2016, defendant filed a motion for relief from judgment in his underlying criminal
cases, seeking relief from his life sentences under Graham v Florida, 560 U.S. 48; 130 S. Ct. 2011;
176 L. Ed. 2d 825 (2010) (holding that the Eighth Amendment prohibition against cruel and
unusual punishment, US Const, Am VIII, prohibits a sentence of life in prison without parole for
a juvenile offender convicted of a nonhomicide offense). Defendant argued that although he had
received paroleable life sentences, the sentences were, in practice, nonparoleable life sentences
because the Parole Board had unfettered discretion to repeatedly deny parole, and its practices
and procedures deprived him of a meaningful opportunity for parole. The trial court denied
defendant’s motion.

       Defendant filed a delayed application for leave to appeal the circuit court’s order, which
this Court granted, “limited to the issue concerning whether defendant has been deprived of a
                                               -1-
meaningful opportunity for parole as required by Graham v Florida, 560 U.S. 48; 130 S. Ct. 2011;
176 L. Ed. 2d 825 (2010).” People v Robinson, unpublished order of the Court of Appeals,
entered March 31, 2017 (Docket No. 335995). After this Court granted defendant’s application,
defendant was paroled from prison on December 14, 2017.

        Because defendant has been granted parole, we dismiss this appeal as moot. “Whether a
case is moot is a threshold issue that a court addresses before it reaches the substantive issues of
the case itself.” People v Richmond, 486 Mich. 29, 35; 782 NW2d 187 (2010). “When the issues
raised by a party on appeal are clearly moot, an appellate court should ordinarily decline to
address the substantive issues raised in the appeal unless an exception to the mootness doctrine
applies.” Id. at 37. “An issue is moot when an event occurs that renders it impossible for the
reviewing court to fashion a remedy to the controversy.” People v Jones, 317 Mich. App. 416,
431; 894 NW2d 723 (2016) (citation and quotation marks omitted). In this case, defendant seeks
a meaningful opportunity for parole. Because defendant was granted parole after this Court
granted his application, he has received the relief he is seeking and there is no further remedy for
this Court to impose. Accordingly, we dismiss this appeal as moot.

       Dismissed as moot.



                                                             /s/ Thomas C. Cameron
                                                             /s/ Kathleen Jansen
                                                             /s/ Peter D. O'Connell




                                                -2-